Title: The Comte de Vergennes to Benjamin Franklin: A Translation, 6 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 6 February 1779
      
      I have communicated to M. Sartine, gentlemen, the letter that you did me the honor to write on the 24th of last month. This minister has replied that it is not now possible to promise you that he will provide special escorts for the vessels bound for the United States all the way to the North American ports, nor even beyond the meridian of the Azores, but that your vessels will be escorted, with those belonging to his Majesty’s subjects, to waters where they will have little to fear from privateers. Those vessels which are presently being prepared at Nantes and are bound for America the United States and can promptly go down the river, will be escorted to the Isle of Aix this month, and will be escorted beyond the Capes, and even farther; that is to say, as long as they wish to follow the same route as the convoy of French vessels bound for the American islands.
      